Exhibit 10.3

AMENDED AND RESTATED AMENDMENT AGREEMENT

THIS AMENDED AND RESTATED AMENDMENT AGREEMENT (this “A&R Amendment”) is made as
of September 14, 2011, between Goldman, Sachs & Co. (“Dealer”) and Mylan Inc.
(“Counterparty”).

WHEREAS, following the effectiveness of a Novation Transaction dated
September 8, 2011, Dealer and Counterparty are parties to a Confirmation dated
as of September 9, 2008, as amended, restated, supplemented or otherwise
modified from time to time (the “Confirmation”) evidencing an OTC Warrant
Transaction (GS Transaction Reference No SDB4165189652);

WHEREAS, the parties have entered into an amendment to the Confirmation earlier
on the date hereof (the “First September 14 Amendment”);

WHEREAS, the parties hereby wish to amend and restate the First September 14
Amendment in its entirety to replace the Schedule A attached thereto with the
Schedule A attached hereto;

WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this A&R Amendment; and

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Terms Used but Not Defined Herein. Terms used but not defined herein
shall have the respective meanings given to them in the Confirmation.

Section 2. Amendment to the Confirmation.

 

  (a) The “Strike Price” for the Covered Warrants (as defined below) under the
Confirmation shall be USD 30.

Section 3. Amendment Premium. In consideration for the amended Strike Price in
Section 2, Counterparty agrees to pay to Dealer the Amendment Premium on the
Amendment Premium Payment Date as set forth below.

 

  (a) “Amendment Period” means the date hereof (or any portion thereof), subject
to extension as provided in “Valuation Disruption” below.

 

  (b) “Amendment Premium” means the amount set forth in the Trade Notification,
which shall equal to the product of (i) the number of Covered Warrants and
(ii) the Amendment Premium per Warrant set forth in Schedule A hereto in respect
of the Hedge Price. If the exact Hedge Price does not appear in such table, the
Amendment Premium per Warrant shall be determined by linear interpolation or
extrapolation using the two closest Hedge Prices appearing in such table.

 

  (b) “Amendment Premium Payment Date” means the first Business Day following
the last day of the Amendment Period.

 

  (c) “Covered Warrants” means a number of Warrants under the Confirmation equal
to the number of Covered Warrants specified in the form of Trade Notification,
which Warrants (i) that have not been previously amended by an amendment similar
in substance to this Amendment and (ii) of the Warrants that satisfy clause (i),
have earliest Expiration Dates. The number of Covered Warrants with respect to
the Amendment Period shall equal to the quotient of (x) the Number of Shares,
divided by (y) the Hedge Ratio.

 

  (c) “Hedge Price” means, as determined by the Calculation Agent, the
volume-weighted average price per share at which Dealer executes purchases of
the Number of Shares in connection with the amendment to the Strike Price of the
Covered Warrants.

 

  (d) “Hedge Ratio” means the Hedge Ratio set forth in Schedule A hereto in
respect of the Hedge Price.

 

  (e) “Number of Shares” means the number of Shares listed in the Trade
Notification; provided that in no event shall the Number of Shares shall be
greater than 1,884,857 Shares; provided further that in no event shall the
Number of Shares be greater than the number of Shares which is required by
Dealer to establish its hedge position in respect to any Warrants for which the
strike price has not been increased to the Strike Price.



--------------------------------------------------------------------------------

  (f) “Trade Notification” means a Trade Notification substantially in the form
of Schedule B hereto, which shall be delivered by Dealer to Counterparty no
later than 6 p.m. on the last day of the Amendment Period.

Section 4. Valuation Disruption.

 

  (a) The definition of “Market Disruption Event” in Section 6.3(a) of the
Equity Definitions is hereby amended by deleting the words “at any time during
the one-hour period that ends at the relevant Valuation Time, Latest Exercise
Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may be”
and inserting the words “at any time on any Scheduled Trading Day during the
Amendment Period, after the word “material,” in the third line thereof.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

  (b) Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Amendment Period because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the Amendment Period shall be postponed to the next
Scheduled Trading Day, or (ii) such Disrupted Day is a Disrupted Day only in
part, in which case (A) the A&R Amendment set forth herein shall be effected for
such number of Shares Dealer has acquired instead of the full Number of Shares,
and (B) the Amendment Premium shall be calculated in respect of such number of
Shares.

Section 5. Regulatory Disruption. In the event that Dealer concludes, in its
sole reasonable discretion based on the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), for it to refrain from or decrease any market activity
during the Amendment Period, Dealer may by notice to Counterparty elect to deem
that a Market Disruption Event has occurred and will be continuing.

Section 6. Representations and Warranties. Counterparty represents and warrants
to Dealer as follows:

 

  (a) On the date of this A&R Amendment, (A) Counterparty is not aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act since January 1, 2011, when
considered as a whole, do not contain any untrue statement of a material fact or
any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.

 

  (b) Counterparty is not entering into this A&R Amendment to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

  (c) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and in Confirmation opposite the caption “Compliance with
Securities Laws” are true and correct and are hereby deemed to be repeated to
Dealer with respect to the Confirmation. Without limiting the generality of
Section 3(a)(ii) of the Agreement, the Board of Directors of Counterparty has
approved the amendment of the Strike Price effected herein pursuant to a
Unanimous Written Consent dated August 31, 2011.

Section 7. Covenants. Counterparty (or any “affiliated purchaser” as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the prior
written consent of Dealer, directly or indirectly purchase any Shares (including
by means of a derivative instrument), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during the Amendment Period except through Dealer.

Section 8. Effectiveness. This A&R Amendment shall become effective upon
execution by the parties hereto.

 

2



--------------------------------------------------------------------------------

Section 9. Counterparts. This A&R Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

Section 10. Governing Law. This A&R Amendment shall be governed by the laws of
the State of New York (without reference to its choice of law doctrine, other
than Title 14 of the New York General Obligations Law).

Section 11. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

Section 12. Amendment and Restatement. This A&R Amendment amends and restates
the First September 14 Amendment in its entirety, and upon execution of this A&R
Amendment the First September 14 Amendment shall be of no force or effect.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this A&R Amendment as of the date
and year first above written.

 

GOLDMAN, SACHS & CO. By:     Name:   Daniela Bisatti Title:   Vice President

 

Confirmed as of the date first above written: MYLAN INC. By:     Name:   Brian
Byala Title:   SVP Treasurer

Signature Page to Amended and Restated Amendment to Strike Price dated
September 14, 2011

 

4



--------------------------------------------------------------------------------

SCHEDULE B

[FORM OF TRADE NOTIFICATION]

TRADE NOTIFICATION

 

To:    Mylan Inc. From:    Goldman, Sachs & Co. Subject:        Amendment to
Warrant Strike Price Ref. No:    [Insert Reference No.] Date:    [Insert Date]

 

 

The purpose of this Trade Notification is to notify you of certain terms in the
Amendment transaction entered into between Goldman, Sachs & Co. (“Dealer”) and
Mylan Inc. (“Counterparty”) (together, the “Contracting Parties”) bearing the
trade reference number set forth above.

This Trade Notification supplements, forms part of, and is subject to the
Amended and Restated Amendment Agreement dated as of [Insert Date] (the
“Amendment Agreement”) between the Contracting Parties.

 

Hedge Price:

   USD  [           ]   

Number of Shares:

   [    ]     

Covered Warrants:

   [    ]     

Amendment Premium per Warrant:

   USD  [           ]   

Amendment Premium:

   USD  [           ]   

 

Yours sincerely, GOLDMAN, SACHS & CO. By:       Authorized Signatory

 

5